Citation Nr: 1600569	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-067 18	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

C.S. De Leo
INTRODUCTION

The Veteran had active duty service from August 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his spouse testified at a Board hearing before the undersigned in May 2013; a transcript of that hearing is associated with the claims file.

In December 2013, the Board remanded the case for additional development.  The agency of original jurisdiction (AOJ) has substantially complied with the remand directives.  It is returned to the Board for further appellate review.


FINDING OF FACT

The Veteran does not have a low back disorder.


CONCLUSION OF LAW

The Veteran does not have a low back disorder that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through a notice letter dated in December 2010, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), VA treatment records, private treatment records, an article about reflex sympathetic dystrophy structure (RSDS), and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in February 2014 regarding the disability on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board finds the examination is adequate for the purpose of evaluating the claim as the examiner reviewed the Veteran's pertinent medical history, considered his self-reported history, and provided medical opinion evidence sufficient to rate the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Analysis

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Pertinent evidence of record includes March 2013 correspondence from Dr. A.M., a VA practitioner.  Dr. M. advised that the Veteran was diagnosed with reflex sympathetic dystrophy structure (RSDS) in the early 1990s and had been under his care since 2010.  Dr. M. further explained that he examined the Veteran and concluded that his RSDS is secondary to his low back pain.

Of record is January 2015 correspondence from VA practitioners, Dr. R.C.Y. and Dr. M., which notes that the Veteran had been under their care and treated for complaints of left leg and foot sympathetic dystrophy at the Wichita Veterans Pain Clinic since 2010.  Dr. M. confirmed that the Veteran was diagnosed with RSDS in the 1990s.  Both providers opined that the Veteran's back pain is secondary and worsened due to long standing gait changes resulting from his service-connected RSDS of the foot and leg.  According to Dr. Y., treatment to include a trial dorsal column stimulator was successful and has since given him moderate relief of foot pain, and less so with leg and back pain.

Following the December 2013 Board remand, the Veteran underwent VA examination of the back in February 2014.  After examining and interviewing the Veteran, the examiner opined that the Veteran did not have a current back disability.  In so finding, the examination report noted that x-rays of the lumbar spine revealed no acute process of the spine.  In the resulting report, the examiner also noted that the Veteran reported having back pain, however was unaware of having a specific lumbar spine condition and also denied having had back surgery.  The examiner reviewed the medical evidence of record acknowledging that there was a history of back pain, however opined that there is no objective evidence of a lumbar spine condition or pathology, thus it is less likely than not that the condition is related to active military service or secondary to service-connected RSDS.

VA treatment records dated from November 2010 through February 2012 shows the Veteran presented with complaints of back pain on five occasions.  Specifically, in November 2010 and December 2010 the Veteran presented with complaints of back pain.  In August 2011 the Veteran reported still having left foot pain due to RSD and also back pain secondary to left foot pain.  

A subsequent November 2011 VA treatment record shows the Veteran reported back pain.  A subsequent January 2012 VA treatment record shows the Veteran underwent surgery for placement of a spinal cord stimulator to treat his RDS disability.  Thereafter, the Veteran presented with complaints of left foot pain and back pain.  See Wichita VA Medical Center Treatment Records.

The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim). 

The medical evidence of record does not show that the Veteran had a low back disability during the appeal period.  Further, there is no evidence that he had a low back disability prior to his date of claim to indicate that such a disability existed when it was filed.  See Romanowsky, 26 Vet. App. at 293.  During the February 2014 VA examination the Veteran denied having had a low back condition and upon examination, the VA examiner concluded that the Veteran did not have a current back disability.  Additionally, the VA treatment records rarely noted back pain.  At no point was a diagnosis of a low back disability rendered.  The medical evidence of record does not support a finding that the Veteran has a current disability.

The Board acknowledges the letters submitted by Dr. Y. and Dr. M., which support the Veteran's complaints of back pain secondary to his service-connected RSDS.  However, both VA providers confirm treatment for back pain as related to the Veteran's service-connected RSDS disability.  In so doing, neither practitioner provided diagnosis of or treatment for a low back disability.

The Veteran asserts that he experiences low back pain attributable to his service-connected RSDS disability.  The Veteran is competent to report an observable symptom such as low back pain.  Layno v. Brown, 6 Vet. App. 465 (1994). 
The Board finds his assertion that he has low back pain is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, the Veteran has not asserted that he has been diagnosed with a low back disability.  Furthermore, his reported symptoms did not support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377.  The Veteran's assertions of low back pain are not probative evidence in support of a finding that he has a current disability. 

Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), (appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board is mindful that the Court has held that functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, there is no competent medical evidence of any such functional loss.  None of the medical evidence indicates that the Veteran has any functional loss in his lower back.  Moreover, the Veteran has not attested to any specific functional loss as the result of his claimed low back disability. 

The Board emphasizes that even if the low back is referred pain from a service-connected disability, this does not amount to an actual back disorder.  In this case, there is no actual underlying lower back disorder shown by the evidence.  At most, there is referred pain, and that symptom is more properly considered in the evaluation assigned for the already service-connected disability.

The Board finds that the evidence of record does not show that the Veteran has a current low back disability.  The first element of a service connection claim is not met.  Shedden, 381 F.3d at 1166-67.  The Board finds that the preponderance of the evidence is against service connection for low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


